DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253503 to Saito et al. (hereinafter “Saito”) in view of US 2020/0081218 to Wu (hereinafter “Wu”).
Regarding claim 1, Saito teaches a fusion spliced (at point 8) cable assembly (1), the assembly comprising: a first and a second fiber optic cable (2, 6), wherein an end of at least a first optical fiber from the first fiber optic cable is fusion spliced together with an end of at least a second optical fiber from the second fiber optic cable (Fig. 2B), the first optical fiber having a first length of prepared fiber extending from the spliced end of the first optical fiber to a transition point of the first optical fiber, the second optical fiber having a second length of prepared fiber extending from the spliced end of the second optical fiber to a transition point of 
Saito does not teach that the distance between the transition points of each optical fiber is less than the total length of prepared fiber of the first and second optical fibers. Wu teaches a fusion spliced (at point 134) cable assembly (130) wherein the distance between the transition points (as defined above) of each optical fiber (108) is less than the total length of prepared fiber of the first and second optical fibers (Fig. 6, as the curved shape of the fibers 108 would make the length of each fiber longer than the distance between transition points). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the assembly of Saito such that the distance between the transition points of each optical fiber is less than the total length of prepared fiber of the first and second optical fibers, as taught by Wu. The motivation would have been to accommodate tight buffer material (par. [0046]).
Regarding claims 5 and 13-15, Saito in view of Wu renders obvious the limitations of the base claim 1. The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the assembly of Saito in view of Wu as 
Regarding claim 6, Wu teaches that the first and second optical fibers comprise ribbonized optical fibers (pars. [0047], [0054], [0057], [0062], [0064], [0069], [0070], [0072], [0074], [0076], [0077]).
Regarding claim 7, Saito teaches a fusion splice protection tube (10) surrounding the spliced ends of the first and second optical fibers.
Regarding claim 8, Wu teaches that the fusion splice protection tube comprises an optical adhesive or potting compound (pars. [0012], [0050], [0058], [0061], [0064]).
Regarding claim 11, Saito teaches that at least a portion of the first length of the prepared fiber of the first optical fiber and at least a portion of the second length of the prepared fiber of the second optical fiber are over-molded or potted with a polymer or composite polymer (pars. [0025], [0028], [0029], [0031], [0033]).

Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Wu as applied to claim 1 above, and further in view of US 2013/0251319 to Compton et al. (hereinafter “Compton”).
Regarding claim 3, Saito in view of Wu renders obvious the limitations of the base claim 1. Saito does not teach that the transition housing comprises slots configured to receive and secure the support within the transition housing. Compton teaches a transition housing comprising slots configured to receive and secure a support within the transition housing (Figs. 10, 11; par. [0050]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the assembly of Wu such that the transition housing comprises slots configured to receive and secure the support within the transition housing, as taught by Compton. The motivation would have been to improve retention stability.
Regarding claims 9 and 10, Saito in view of Wu renders obvious the limitations of the base claim 1. Saito does not teach that the ends of each fiber optic cable are sealed within the transition housing by an adhesive heat shrink tube or over-molding. Compton teaches that the ends of each fiber optic cable are sealed within the transition housing by an adhesive heat shrink tube or over-molding (Figs. 10, 11; par. [0050]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the assembly of Wu such that the ends of each fiber optic cable are sealed within the transition housing by an adhesive heat shrink tube or over-molding, as taught by Compton. The motivation would have been to improve retention stability.

Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 2, 4, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 18, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the support comprises pre-formed grooves configured to receive and secure at least a portion of the total length of prepared fiber in a folded condition within the support.
Regarding claims 4 and 19, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the support comprises a generally cylindrical mandrel, at least a portion of the total length of prepared fiber being coiled around the mandrel.
Regarding claim 12, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that at least a portion of the first length of the prepared fiber of the first optical fiber and at least a portion of the second length of the prepared fiber of the second optical fiber are secured to the support with filament-type pre-impregnated composite fibers.
Regarding claims 16 and 17, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that at least a portion of the first length of the prepared fiber of the first optical fiber and/or at least a portion of the second length of the prepared fiber of the second optical fiber is substantially perpendicular to a longitudinal axis of the first and/or second optical fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.